UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Jose Alberto Rios Lopez and Jesus Rios
Lopez, on behalf of themselves and all others
similarly situated,

Plaintiffs, ORDER
v. 18 Civ. 11360 (ICM)

Blue WP, Inc. (d/b/a Graziella’s Italian
Bistro}, WP Burger, Inc. (d/b/a Westchester
Burger Company in White Plains, New York),
WP Burger I, Inc. (d/b/a Westchester Burger
Company in Rye Brook, New York), WP
Burger II, Inc. (d/b/a Westchester Burger
Company in Mount Kisco, New York), WP
Burger V, Inc. (d/b/a Westchester Burger
Company in Stamford, Connecticut), Grace
DiFeo, Angelo DiFeo, Sandy DiFeo, and
Vincent Corso

Defendants.
ee eee ee ee ee ee eee eee re rm re eee ee gp x

 

This Order addresses the parties’ request for the Court to “so order” a proposed
stipulation, (Docket No, 79), and the issues raised in Plaintiffs’ February 21, 2020 letter, (Docket
No. 80).

First, pursuant to this Court’s January 27, 2020 Order, Defendants were directed to
produce all outstanding documents from the payroll company on or before January 31, 2010.
(Docket No. 76). While Plaintiff acknowledges that “most of the 2018 payroll documents” have
been produced, they assert that December 2018 payroll documents from Blue WP, Inc., and
payroll documents from WP Burger, Inc. from August 8-31, 2018 are still outstanding, (Docket
No. 80). If true, Defendants appear to be in violation of the Court’s January 27, 2020 Order.

Accordingly, Defendants shall produce these outstanding documents by March 2, 2020.

 
Second, the Court denies the parties’ request to “So Order” the proposed stipulation.
(Docket No. 79). This stipulation sets forth a discovery dispute between the parties concerning
whether Defendants’ counsel can inquire into topic areas covered by “Disputed Deposition
Questions.” (/d at 2). Defendants appear to want to delay requesting a “ruling by the Court on
the propriety of the questions” until after the depositions have occurred. (/d. at 2-3). The Court
declines to grant this delay and directs the parties to file a joint letter by February 25, 2020 at
1:00 p.m, outlining their respective positions concerning the “Disputed Deposition Questions.”
Given that Plaintiff Jose Alberto’s deposition is scheduled for February 26, 2020, (Docket No.

79 at 2), the Court will rule on this issue at a Telephone Conference on February 25, 2020 at 4:30
p.m. Plaintiffs’ counsel shall have all parties on the line before calling the Court.

In conclusion, (1) on or before March 2, 2020, Defendants are to produce the additional
payroll documents set forth herein; (2) the parties’ request for the Court to “So Order” the proposed
stipulation is denied, and the parties are directed to file a joint letter outlining their positions
concerning the “Disputed Deposition Questions” by February 25, 2020 at 1:00 p.m., and (3) the
Court will rule on the issues raised in the parties’ joint letter at a Telephone Conference on
February 25, 2020 at 4:30 p.m.

Dated: February 24, 2020
White Plains, New York

SO ORDERED:

5 or Le
OM cea A O “)) Cat yo
JUDITH C. McCARTHY :

United States Magistrate Judge

 

 
